Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, May 1782
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        Report of the Inspection for the Month of May.
                            May 1782
                        
                        I have the Honor to transmit your Excellency the Inspection Returns with the Muster Rolls for the Month of May. Those of Hazen’s Regiment and Vanheer’s Corps have not yet arrived; and Sheldon’s Regiment of Horse, on Account of the Distance, and for want of the necessary Means could not possibly be inspected.Between the first of May, and the last Inspection, four Hundred and seventy seven Recruits have join’d this Army: several of the Last; as well as of the present year’s Recruits from the State of Massachussetts Bay, are unfit for field duty: seventy five of them have been transferred to the Corps of the Invalids; and seventeen, who are now in the Hospital, will be discharged, as soon as the Trial of Colo. Badlam is over.
                        Your Excellency will observe by the Inspection returns that there are more or less Vacances of Offices in each Regiment. The  Rhode Island Regiment is allmost destitute of Ensigns, and it is owning to this Cause that this Regiment, tho’ sufficiently strong in Men cannot form two Battalions.The Experience of every Month evidently proves that a Company without an Officer, as well as a Regiment without a field Officer will equally degenerate into Ruin. Not only the Arms Accoutrements and Cloathing are lost and destroyed, but even the Men are so dispersed, that the Inspectors can seldom get any Account of them; This Consideration carries the Necessity, that the several States should fill up their Vacancies without Loss of Time. Those Gentlemen of the Line who serve in the different Departments of Aid de Camp, Quartermaster Judge advocate &c togather with those sick, on Furlow and Detachment, deminish the number of those necessary for field Duty so much, that unless the Vacancies are speedily fitted up, several Companies will frequently be destitute of every Officer. This I conceive an Object of the utmost Importance and therefore take the Liberty to recommend it to your Excellency’s perticular Attention.By a late Resolve of Congress, I find a Reduction of three Lieutenants in each Regiment was to have taken Place on the first of June, but as the Resolution has never been published to the Army the Arrangement has not yet taken Place. How far it will supply the Deficiency above mentioned, I leave to your Excellency’s Consideration.Altho’ it appears that recruting Officers are unnecessary in New England States from the Mode of their Enlisting Men by Draft, yet as these Drafts are to be received and forwarded to he Army, the necessity for the Officers still seems to exist. The Gentlemen however employed on this Service are generally double the Number wanted; and as they are often appointed thro’ Favor, they frequently remain at Home, neglecting the Duties of their Office, on a Pretense that the State will not permit them to enlist.It is with singular Pleasure I can assure your Excellency that the Troops in general have greatly improved, since the last Inspection, in Order and Discipline; and the Spirit of Emulation which is universally to be seen among all ranks of Officers and Soldiers leaves no room to doubt, but that the few regiments which are yet a little defective will follow the Example of the two York Regiments,   the third, seventh and ninth Massachusetts, and first and second Connecticut Regiments, which have greatly the Presence in every Respect.Major Barbers Report of the two Hampshire Regiments is as unfavorable as Col. Stuart’s Report of Hazen’s Regiment at the last Inspection. The irregularities which prevail in their Corps, are the necessary Consequences of the Absence of the superior Officers. Colonel Dearborn’s Attention to the Quarter Master General’s Department is an evident Loss to the Discipline of the Hampshire Line.I know not the Business which contains Lieut. Col. Antill in this Quarter, or by what Authority he is absent from his Regiment.The Arms are in general clean, and make a good Appearance; but the last Review I observed that many of them did not give Fire, altho’ the Flints were good, and well fixed in: upon Examination I find that a number of the Hammers want hardning, and others, perticularly the new french  require the touch holes to be inlarged. All these little repairs may easily be mad at the traveling Forges annexed to the Brigades, if a sufficient number of Armourers were furnished for the Purpose.The Armourers of the several Regiments are detained at Work in the public Shops, when they might be employed to much more Advantage in repairing the Arms of their respective Regiments, I would therefore propose that they should be instantly called in for thatpurpose, and put, together with the Forges, under the perticular Direction of the Brigade Quarter masters, with Orders to permit nothing to be done there, except the repair of Arms; in order to prevent the Abuses which have hitherto difeated the original Design of these necessary Articles.The Army, altho’ perfectly well clad, still want the most essential Article of Cleanliness, so necessary to the Preservation of the Men’s Health, I mean the Article of Shirts: and so long as we are not able to compleat each Man with two Shirts at once and with one every four Months in future, the Army will ever be defective in Linen.The small Proportion of Soup is a general and well founded Cause of Complaint  the Army. The Allowance of eight pounds to seven Hundred Rations is not more than the Quantity requisite for shaving and washing.The Regimental Surgeons complain of the Want of Medicine; evin the Article of Ointment for the Itch is denyed them, tho a Disorder prevalent among young recruits. Trusses are much wanted for several Soldiers ruptured,                   & who without them, will very soon be unfit for any kind of service. I have the Honor to be with great respect Your Excellency’s most obdt servt
                            Steuben Maj: Genl:
                        
                    